Citation Nr: 0003373	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  93-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a left eye injury.  

2.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the right third 
metatarsal.  

3.  Entitlement to a total disability rating for individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




WITNESSES AT HEARING ON APPEAL

The veteran and B.W.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1991 rating decision 
of the RO.  

In September 1995, the Board remanded the case for additional 
development of the record.  

In a subsequent rating action in May 1997, a 30 percent 
rating was assigned for the service-connected right foot 
disability, effective on November 30, 1989.  

In June 1999, the veteran raised the issue of service 
connection for post-traumatic stress disorder.  As that claim 
has not been adjudicated, it is referred to the RO for the 
appropriate action.  





FINDING OF FACT

1.  The veteran did not manifest complaints or findings 
referable to a left eye injury while on active duty.  

2.  The veteran was first shown to have acquired eye 
pathology manifested by decreasing left eye vision and 
elevated intraocular pressure  with a dense posterior 
cataract of likely traumatic origin in January 1979.  

3.  The veteran's currently demonstrated aphakia due to the 
surgically removed left eye cataract and any glaucoma are not 
shown to have been causally related to any injury or disease 
process which had its onset in service.  



CONCLUSION OF LAW

The veteran is not shown to have an acquired left eye 
disability due to disease or injury which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
if the condition is demonstrated during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  

After a full review of the evidence of record, including the 
testimony and statements of the veteran, the Board concludes 
that the preponderance of the evidence is against the claim 
of service connection for the residuals of a left eye injury.  
The Board is obligated in this regard to make a determination 
with respect to the credibility and probative value of the 
evidence of record.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The veteran contends that he sustained an injury to the left 
eye on two occasions during active service.  He also has 
submitted lay statements in support of these assertions.  
However, a careful review of the service medical record by 
the Board shows that he did manifest complaints or findings 
referable to a left eye injury or impairment during his 
period of active duty.  It is significant to note in the 
Board's opinion that, at the time of his service separation 
examination, the veteran's eyes and vision were noted to be 
normal.  Thus, the Board finds that the recently obtained lay 
assertions of left eye injury in service are not credible.  

The post-service medical records include a May 1992 statement 
of Dr. Healy providing a history that the veteran had injured 
the eye on two occasions during service when he first treated 
him in January 1979 for decreasing left eye vision with a 
dense posterior subcapsular cataract of likely traumatic 
origin and elevated intraocular pressure.  Dr. Healy also 
noted that he had cataract surgery on the left eye in 
February 1979.  The other medical records only confirm 
subsequent treatment for aphakia following the removal of the 
left eye cataract and for glaucoma.  

While Dr. Healy has opined that the "original cataract in the 
left eye could have been a result of the trauma he sustained 
while in the service," the veteran has testified at a recent 
hearing that the statement by the doctor was based solely on 
his reported history of eye injuries in service.  

Although credibility of this evidence is presumed for the 
purpose of determining whether the veteran's claim is well 
grounded, Robinette v. Brown, 8 Vet. App. 69, 76 (1995), the 
May 1992 medical statement alone is not sufficient for the 
purpose of establishing service connection.  Such a statement 
by a physician cannot ignore or disregard by the Board, but 
the Board must assess all the medical evidence of record.  
See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Thus, it is 
clear to the Board that Dr. Healy's opinion was based on the 
history provided by the veteran himself during the course of 
treatment.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held that where a 
doctor's opinion was based upon reliance upon the veteran's 
account of his medical history and service background (an 
inaccurate account and history), that medical opinion based 
upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  In addition, the 
veteran's own lay statements, standing alone, cannot provide 
a sufficient basis to establish that any acquired left 
disability was due to disease or injury in service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that, as the history of service 
injury as reported by the veteran to Dr. Healy is not 
supported by the entire evidentiary record, the opinion 
expressed in the May 1992 medical statement is of limited 
probative value and can only serve to establish that he had a 
cataract of traumatic origin.  

The other medical records in this regard do not serve to 
provide other competent evidence relating any current left 
eye disability to disease or injury which was incurred in or 
aggravated by active service.  In fact, on the recent VA 
examination in February 1997, the examiner, noting that he 
had reviewed the entire claims file, including the service 
medical records and the May 1992 private doctor's statement, 
concluded that, given the absence of any reference to 
cataract formation in the service records and the timeframe 
between his service discharge in 1953 and the cataract 
extraction in 1979, the medical probability was that the 
veteran's current left eye disability was not the result of 
disease or injury in service.  This opinion is controlling in 
this case.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for residuals of a left eye injury.  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise. 38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance as the weight of the evidence 
is against the claim.  



ORDER

Service connection for the claimed residual of a left eye 
injury is denied.  





REMAND

The veteran is also seeking a total rating based on 
individual unemployability due to his service-connected 
disabilities (TDIU).  

Service connection is currently in effect for residuals of 
low back strain, evaluated as 20 percent disabling and 
residuals of fracture of the right 3rd metatarsal, evaluated 
as 30 percent disabling.  In denying the total rating claim, 
the RO noted that there were no exceptional factors or 
circumstances associated with the veteran's disabilities in 
this case.  

However, the Board finds it significant to note that the most 
recent VA orthopedic examination in July 1998 noted low back 
flexion to 60 degrees and extension to 30 degrees, both with 
complaints of pain.  Regarding employment, the examiner 
opined that the veteran would be significantly limited in 
ability to bend, life or carry.  The examiner added that even 
a sedentary type of job was questionable.  It was also noted 
that the veteran had significant problems with the right foot 
with weight bearing.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the most recent VA examination is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for evaluating the service-connected back disability 
with respect to the TDIU claim.  The Board finds that further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1999).  In addition, any pertinent treatment records should 
be obtained for review.  

The Board notes that the findings on the most recent VA 
examination indicated that the veteran had severe functional 
limitation of the lumbar spine due to pain.  In light of the 
examiner's findings regarding the effect of the veteran's 
service-connected disabilities on his employability, the RO 
should consider the provisions of 38 C.F.R. § 3.321 with 
regard to the TDIU claim.  The Board also requests that the 
effect of the service-connected right foot disability of the 
veteran's employability be ascertained for the purpose of 
appellate review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected low 
back and right foot disabilities since 
July 1998.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
residuals of low back strain and the 
right foot disability.  All indicated 
tests, including X-ray studies and range 
of motion studies, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
ascertain the degree to which the veteran 
has functional loss due to pain 
associated with the service-connected low 
back disability and right foot 
disability.  The examiner should also be 
requested to determine whether, and to 
what extent, the lumbar spine and right 
foot exhibit weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  A complete rationale for 
any opinion expressed must be provided.  
Finally, based on his/her review of the 
case, the examiner should comment on the 
extent of industrial inadaptability 
attributable to the service-connected 
disorders.  

3.  After undertaking any necessary 
development, the RO should readjudicate 
the veteran's claims.  The RO should 
consider the provisions of 38 C.F.R. 
§ 3.321 in connection with the TDIU 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefits sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


